Citation Nr: 1221767	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  02-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from April 24, 1989, to February 25, 1998.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD for the period from February 26, 1998, to January 8, 2012.

3.  Entitlement to an effective date prior to February 26, 1998, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date prior to February 26, 1998, for the award of eligibility to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

This case has been before the Board numerous times, including most recently in November 2011, when an effective date of April 24, 1989, was awarded on the claim of service connection for PTSD.  The Board remanded the above issues for further development at that time.  That development having been completed, the case has been returned for further appellate review at this time.  The Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As noted in the Board's previous November 2011 remand, the issue of an increased evaluation for the Veteran's residuals of liver cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from April 24, 1989, to November 5, 1996, the Veteran's psychiatric symptomatology considerably impaired his social and occupational functioning, but did not severely impair such functioning.

2.  Beginning November 6, 1996, the Veteran's psychiatric symptomatology is severe but not totally incapacitating in nature and does not demonstrably preclude him from obtaining employment; his psychiatric symptomatology includes: suicidal ideation, near-continuous panic/depression affecting ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances (including work or worklike settings), and an inability to establish and maintain effective relationships but is not shown to include: gross impairment in thought processes or communication, persistent hallucinations and delusions, grossly inappropriate behavior, persistent danger to self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time and place, and significant memory loss, such as his own name, that of his close relatives or his occupation.

3.  Beginning September 8, 2004, the Veteran is shown to be virtually isolated from his community without any friends, demonstrably unable to obtain and maintain employment, and exhibits totally incapacitating psychoneurotic symptoms bordering on repudiation of reality resulting in a profound retreat from mature behavior.

4.  The Veteran has been precluded from obtaining and maintaining substantially gainful employment since November 6, 1996-the first date on which he is entitled to an award of TDIU on a schedular basis.

5.  The Veteran is shown to be permanently and totally disabled due to his PTSD on November 6, 1996-the date on which he is awarded TDIU for that disability.


CONCLUSIONS OF LAW

1.  The criteria establishing a 50 percent evaluation, but no higher, for PTSD for the period of April 24, 1989, to November 5, 1996, have been met.  38 U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1989).

2.  The criteria establishing a 70 percent evaluation, but no higher, for PTSD for the period of November 6, 1996, to September 7, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1989 & 2011).

3.  The criteria establishing a 100 percent evaluation for PTSD beginning September 8, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1989).

4.  The criteria for an effective date of November 6, 1996, for the award of entitlement to TDIU have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2011).


5.  The criteria for an effective date of November 6, 1996, for the award of eligibility to DEA benefits pursuant to 38 U.S.C.A. Chapter 35 have been met.  38 U.S.C.A. §§ 3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arises from an appeal of the initial evaluation following the grant of service connection, as well as initial awards of TDIU and DEA benefits.  Courts have held that once service connection and/or awards of such other compensation benefits are granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Incidentally, the Board further notes that the Veteran was provided with compliant notice regarding his claims herein decided in July 2004 and October 2008 letters.  Therefore, no further notice is needed under VCAA as to the issues addressed in this decision.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearings before a May 2002 Decision Review Officer (DRO) and before the undersigned in August 2011.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Evaluation Claim for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been awarded service connection for PTSD beginning April 24, 1989, as noted in the Board's prior November 2011 decision.  The Veteran has been assigned disability evaluations for his PTSD under Diagnostic Code 9411.  Such evaluations consist of: 

* a 30 percent evaluation for PTSD from April 24, 1989, through February 25, 1998; 

* a 70 percent evaluation from February 26, 1998, through January 8, 2012; and,

* a 100 percent evaluation beginning January 9, 2012.  

As the award of 100 percent is the highest evaluation available under the relevant Diagnostic Code, the Board will not address the period beginning January 9, 2012.

Background

In a May 1989 statement, the Veteran indicated that loud noises caused him to jump and thunder caused him to hit the floor.  He also indicated that he dreamt and had nightmares during which he would become violent.  The Veteran was unable to stay still for any period of time before having to move and do something.  He stated that sometimes he would sit depressed for reasons he did not understand; he indicated that thoughts of death, pain and violence always caused him sadness.  It did not take much to bring him to tears and he tended to avoid those thoughts and attempted to manage them alone.

In June 1989, the Veteran underwent a VA psychiatric examination.  He had worked in the post office for 13 years following discharge from service before retiring due to pulmonary sarcoidosis.  Also, he owned a house that he rented out and he did some work caring for the property, as well as for his own house.  The Veteran had been married 22 years and he described his relationship as fair; he also had a grown son with which his relationship was good.  The Veteran complained of depression over the last few months, with difficulty sleeping.  He suffered from nightmares about death-particularly involving his family or someone close that he knew.  The Veteran's appetite was variable; he had crying spells, lack of libido and was forgetful.  He had suicidal thoughts but no plans.  He did not have nightmares of Vietnam, and stated that he rarely thought about those experiences.  He reported becoming somewhat withdrawn.  The Veteran was clean, neat, and cooperative, with normal behavior.  His speech was a little slowed, as was his mental activity.  He was depressed and started to cry in the middle of the interview.  He continued to cry for the rest of the interview.  He was particularly preoccupied with his physical disabilities and his inability to be able to work as he had previously.  He was also preoccupied with his feelings of worthlessness.  He was diagnosed with major depressive disorder and was not shown to have any industrial disability, as he was retired on physical disability.  The Veteran was moderately socially disabled however, and he was competent to handle his funds.

Review of the Veteran's Vet Center treatment records from 1989 to 1999 reveals complaints of sleep problems, crying spells, and intrusive thoughts of Vietnam.  In a March 1989 record, he noted that he worked for the post office for 12 years and retired in 1979 due to health problems.  He denied suicidal or homicidal thoughts at that time; the Board notes, however, that throughout the other records, the Veteran does endorse suicidal thoughts, without any plans.  He has never demonstrated homicidal thoughts.  

In October 1994, the Veteran was depressed and fatigued, with poor sleep and frequent awakenings.  He continued to have crying spells and overall restlessness.  The Veteran's wife complained that he was forgetful and unable to have fun.  The Veteran stated that his marriage was "okay" but believed his spouse did not understand him or his feelings and thus, they did not talk much about his current psychiatric problems.  The Veteran was neatly dressed and shaven except for his neck; his speech was clear, with a good rate, spontaneous with occasional pauses and his thought organization was good.  He was slightly restless, with fidgety hands.  His mood was not good or happy, but rather sad; his affect was blunted and he looked as if he were about to cry once during the interview.  The Veteran's thought content was appropriate and he was oriented to person, time, and place.  He also complained of increased nightmares about death or dead people.  He was diagnosed with chronic anxiety and depression.  The Board notes that a November 1994 statement from the Veteran demonstrates complaints of similar symptomatology.

In June 1999, the Veteran was seen for a follow-up appointment at the Vet Center following an inpatient psychiatric hospitalization in May 1999.  He was admitted with suicidal thoughts and psychotic symptoms, including paranoia and tactile hallucinations.  It was noted that he had no any previous psychotic symptomatology, and that these symptoms were consistent with those seen in drug withdrawal.  The Veteran initially denied the use of any drugs, but then affirmed that he was using a prescription nasal spray "too much" for several months and then suddenly stopped.  The doctor concluded that the ensuing paranoia and tactile hallucinations were resultant from amphetamine-induced withdrawal; it was further noted that since discharge the Veteran had not had any further paranoia, tactile hallucinations or suicidal thoughts.  The Veteran's mood was fair and he was still troubled by decreased sleep and nightmares.  He stated that he had moderate marital difficulties but was trying to work things out with his wife.  The Veteran was diagnosed with a depressive disorder status-post prescription drug-induced withdrawal (nasal spray).

The Veteran underwent a private psychiatric evaluation in July 1999.  He reported suicidal thoughts and at least one attempt at suicide in the past.  He had been married 31 years at that time, though he and his wife had been separated for 3-4 years; they continued to live in the same house, but considered themselves separated and exhibited no closeness.  The Veteran's only child died 6-7 years prior to the examination in a car accident.  The Veteran further reported that he was not employed, though he occasionally did limited carpentry work.  He had back problems that prevented him from working on a regular basis.  He also had significant problems coping which led to a psychiatric hospitalization in May 1999; he reported that he still had suicidal thoughts, nightmares and difficulty sleeping.  He reported waking up almost every night with thoughts of death.  He had a single friend from the service that he still talks to over the telephone.  The Veteran reported depression, nightmares, suicidal ideations, and reported no closeness to others and experiences distrust.  He also had feelings of hopelessness, foreshortened sense of future, and had "no sense of pleasure."

During the examination, the Veteran was adequately groomed.  He was oriented, coherent and able to carry on a logical conversation; rate and flow of speech were within normal limits.  He cried at times during the examination when discussing his Vietnam experiences and was noted as having affective lability.  There was no evidence of psychosis or thought disorder, though he did report having auditory and visual hallucinations prior to his hospitalization.  The examiner noted that it was doubtful such constituted bona fide hallucinations.  The Veteran was hypersensitive and wary of crowds and demonstrated some paranoid feelings, including that people were talking about him, though not necessarily plotting to kill him.  The Veteran was depressed most of the time and was noted to fare better when he stayed busy.  When he was idle, however, the depression could be overwhelming.  He had feelings of worry and anxiety, though he did not report panic attacks per se.  The Veteran was easily startled and demonstrated some reflexive activity.  His remote memory and immediate memory and concentration were intact, though he had mild problems with memory after a 5-minute delay.  The Veteran was diagnosed with PTSD and major depression and assigned a 45 GAF score.  The examiner noted that the Veteran's currently limited work activity is due to physical rather than emotional problems, though he noted that his emotional difficulties have a substantive impact on his social functioning.

In an October 1999 statement, the Veteran detailed how memory problems created difficulties, particularly his supervisors at work and his wife at home.  He did state that he had begun to forget people's names and faces, and important things, but that such was due to a seizure disorder and that had been corrected since being on medication.  He stated that he did not have any friends, with the exception of a single Vietnam buddy he talked to twice a month.  He sometimes forgot to wash himself or his clothes and he occasionally had bad personal hygiene; he stated that he required other people to help him with his hygiene.  He also indicated that he had panic attacks most days.

The Veteran's private psychologist, Dr. M.Y., sent in a letter in November 1999 indicating that the Veteran had severe symptoms, including: sleep disturbance with night terrors; is emotionally numb; experiences intrusive thoughts and hypervigilance, isolation and alienation; sudden outbursts of anger and rage; has no sense of future; avoids reminders of Vietnam and combat; inability to concentrate; and "experiences everyday living as a major task."  It was noted that the Veteran's ability to function in social settings and in the workplace were deteriorating, and that he may be a danger to himself if he was overwhelmed with intrusive thoughts, emotional memories or excessive stimulus.  The Veteran was described as often suicidal and with little to no hope.  He also had impaired cognitive functioning; his symptomatology was chronic and a poor prognosis.

The Veteran underwent a VA psychiatric assessment in September 2000, at which time he complained of the following symptomatology: recurrent nightmares; insomnia; violent actions during sleep; avoidance of movies and stimuli associated with Vietnam; phobia regarding blood; intrusive recollections; isolation/alienation from others; irritability and conflict with others, particularly at work; feelings of hopelessness and helplessness; suicidal ideations in past with a since suicide attempt.  He was shown on examination to be casually and appropriately dressed, and fully oriented and alert.  Attention, concentration, and memory appeared to be good.  There was no evidence of psychotic process and all his associations were logical and goal-directed.  There was no unusual behavior or verbalizations; his mood was moderate-to-severely depressed with a clear lack of reactivity of affect.  He was tearful on several occasions and sobbed once during the interview.  The Veteran was diagnosed with severe PTSD and major depression with a GAF score of 45.

In a September 2000 letter, Dr. M.Y. reiterated many of the same symptoms as above and stated that the Veteran's reporting of those symptoms have been consistent and constant since 1989, prior to his association with the Veteran.  

The Veteran has submitted several subsequent statements, all of which generally demonstrate similar statements as to the severity of his symptomatology.

Review of the Veteran's VA treatment records generally documents substantially similar symptomatology as above.  The Board notes that in May 2004, the Veteran was assigned a 75 GAF score.  

The Veteran underwent a private psychological evaluation with Dr. M.Y. on September 8, 2004.  During that examination, he had severe symptoms associated with his PTSD, including all of the symptomatology listed in the previous letter.  Moreover, the Veteran had intense and severe symptomatology in the categories of mood swings and emotional numbness, impairment of thoughts processes and cognitive function, impaired concentration and task completion, and impaired social interaction and family relationships.  Specifically, the Veteran experienced severe social isolation, estrangement from his friends and family, and alienation from his community; he was noted as having no friends and he believed that he was better off without them.  The Veteran had anger and rage often overriding his thinking to such a degree that he engaged in regretful behavior, and he had "subtle unconscious distortions of thought and perception that result in withdrawal, isolation and a chronic sense of threat and annihilation."  The Veteran was finally noted as being "largely unable to engage in normal day-to-day conversation as his false sense of threat increased anxiety and stress making such conversation aversive."  Dr. M.Y. found that the Veteran was not able to maintain gainful employment as a result of his symptomatology.  

Rating Criteria

During the pendency of the appeal period, the Rating Schedule for Diagnostic Code 9411 has been revised twice-once in November 1996 and again in April 2009.  The Board notes that the revision in April 2009 drops the hyphenation of the word "Post-traumatic," changing the word to the current "Posttraumatic"; there are no substantive changes of the Rating Schedule by the April 2009 revision.  

The November 1996 revision, however, was substantive in nature.  In light of the substantive nature of this change, the Board cannot apply the current criteria until the effective date of that regulation.  Consequently, in consideration of the increased evaluation claim for PTSD, the Board will analyze the Veteran's psychiatric symptomatology under both Rating schemes where appropriate and apply the most favorable evaluation to the Veteran.

Turning to the rating criteria as in effect prior to November 6, 1996, Diagnostic Code 9411 was governed by the General Rating Formula for Psychoneurotic Disorders.  In that General Rating Formula, a 30 percent rating is warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1988-1996).

A 50 percent rating is warranted when ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of the psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  Id.

A 70 percent rating is warranted when ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.

A 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  Id.

The Notes following the General Formula inform the rater that social impairment per se cannot be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  See General Rating Formula for Psychoneurotic Disorders, Note (1).  

Effective November 6, 1996, Diagnostic Code 9411 is governed by the General Rating Formula for Mental Disorders.  Under that General Rating Formula, a 30 percent rating is warranted for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (1997-2011).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Analysis of Period from April 24, 1989, to November 5, 1996

The Board notes that for the period in question, only the pre-amended rating criteria are applicable.  The Board finds that throughout this appeal period, the Veteran's psychiatric symptomatology is considerable in nature, but is not severe; such considerable symptoms commensurate to a 50 percent evaluation.

The Board notes specifically that the Veteran's ability to establish and maintain effective or favorable relationships with people is not severely impaired, but rather considerably impaired during this period.  The Veteran, who was married for 31 years, did not separate from his wife until approximately 3 years prior to the June 1999 examination, which places such separation in 1996.  Prior to that, his description of his marriage was "ok" or "fair" and his relationship with his son was "good" before the son died in a car accident.  His social impairment was only shown to be moderate at the 1989 VA examination.  Finally, the Board notes that the Veteran was employed on a limited basis during this period doing carpentry work, and the reason for his limited ability to work was due to physical ailments rather than his psychiatric disorder.  

Given the above, the Board finds that the Veteran was only considerably impaired in his ability to perform social and occupational functioning throughout the applicable appeal period.  See 38 C.F.R §§ 4.7, 4.130, Diagnostic Code 9411 (1989).

Analysis of Period from Beginning November 6, 1996 

Beginning November 6, 1996, the Board finds that the Veteran's psychiatric symptomatology under the revised Rating Schedule effective that date warrants a 70 percent evaluation.  Thus, in order to achieve the next-higher evaluation, the Veteran's symptomatology must demonstrate meet the criteria for a 100 percent evaluation under either the old or new criteria.  

First, the Veteran is shown to have rage and anger issues, which are rightfully classified as impaired impulse control under the new criteria; however, he is not shown to have been a persistent danger to self or others throughout the appeal period.  While the Board acknowledges the Veteran's admitted suicidal ideations, as well as a historical suicide attempt, the Board notes that he never had a plan or intent to commit suicide or to harm other people throughout the appeal period.  The Veteran's behavior was likewise shown to be grossly appropriate during the appeal period.  Absent a finding that he is a persistent danger to himself or others, a 100 percent evaluation is not warranted on the basis of suicidal or homicidal ideation.

While the Veteran did endorse auditory and visual hallucinations during a May 1999 hospitalization, that psychotic symptomatology was shown by the medical evidence to relate to prescription-drug nasal spray withdrawal and was not attributed to the Veteran's PTSD.  The Board notes that prior to and subsequent to that hospitalization, the Veteran never had any hallucinations or delusions or any other psychotic features involving gross impairment in his thought processes or communication.  Moreover, he was consistently oriented to time and place.  Moreover, the Veteran was able to adequately converse and express himself, his speech was also shown to be logical and goal-directed.

While the Veteran indicated that he had occasional problems with his activities of daily living, including his personal hygiene, he was not shown to have a complete inability to perform those activities- rather he needed help or reminders in this regard.  Additionally, the Veteran's memory was shown to be only slightly affected by his psychiatric condition throughout the appeal period.  While the Veteran's lay statements indicated significant memory loss, including failure to recall faces and names for periods of time, he associated that symptomatology with a seizure disorder rather than his psychiatric disorder.  Otherwise, his memory was generally shown to be intact, with only mild impairment.

Overall, then, symptomatology associated with the Veteran's PTSD does not raise to the level of a 100 percent evaluation under the new criteria for the period of November 6, 1996, through September 8, 2004; rather the severity of symptomatology is more closely approximate to the criteria necessary for a 70 percent evaluation under that criteria.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

Likewise, addressing the old criteria, the Board finds that the evidence prior to September 8, 2004, does not demonstrate that the Veteran's psychiatric symptomatology precluded employment, but rather his physical ailments-namely his back or sarcoidosis-precluded gainful employment; in fact, the Veteran was able to engage in limited employment throughout that period as a carpenter, and was only limited by his physical ailments.  

Additionally, while the Board finds that while the Veteran's symptomatology for the period in question is severe, such is not totally incapacitating.  As discussed above, his thought processes were not so disturbed by fantasy, confusion, panic or explosions of aggressive energy that he was profoundly divorced from mature behavior and demonstrably unable to obtain or retain employment.  Also, while he described severe isolative tendencies, the Board notes that he still lived with his wife at that time, though admittedly they were not close.  The Veteran is also shown to have contact with both his mother and a friend throughout that time period, so while he generally was isolated from his community, he was not completely isolated.  

Furthermore, the other symptomatology exhibited by the Veteran throughout the time period from November 1996 to September 2004 fail to demonstrate a repudiation from reality-including fantasy, panic and explosions of aggressive energy-resulting in profound retreat from mature behavior and which results in a total incapacitation due to that symptomatology, nor demonstrably precluded employment.  Thus, the severity of symptomatology, while severe in this case, does not rise to the level of total incapacitation which is necessary to achieve a 100 percent evaluation under the old criteria in this case.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1989).

In short, for the period of November 6, 1996 to November 7, 2004, the Board finds that the Veteran's psychiatric symptomatology is severe but not totally incapacitating in nature and does not demonstrably preclude him from obtaining employment; his psychiatric symptomatology includes: suicidal ideation, near-continuous panic/depression affecting ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances (including work or worklike settings), and an inability to establish and maintain effective relationships; but is not shown to include: gross impairment in thought processes or communication, persistent hallucinations and delusions, grossly inappropriate behavior, persistent danger to self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time and place, and significant memory loss, such as his own name, that of his close relatives or his occupation.

Finally, the Board finds that beginning September 8, 2004, the Veteran's symptomatology warrants a 100 percent evaluation under the old criteria.  On that date, the Veteran's symptomatology noted in Dr. M.Y.'s letter was shown to create social isolation and withdrawal from the community; the Veteran was not shown to have any friends, nor did he wish to have them.  Moreover, the Veteran's symptomatology demonstrates panic and explosions of anger and rage which demonstrate an impaired cognitive functioning.  Finally, on at this time, such is the first evidence of record that the Veteran's psychiatric symptomatology prohibited him from being unable to obtain and maintain employment; prior to that time, the Veteran's physical-not mental-ailments had precluded employment.  Thus, on this date is the first evidence that the Veteran's psychiatric symptomatology first demonstrably precluded employment, as required under that criteria.  Accordingly, the Board finds that a 100 percent evaluation is warranted for the Veteran's PTSD beginning September 8, 2004.  See Id.

As the Board has assigned a 100 percent evaluation under the old criteria beginning September 8, 2004, the Board finds that the highest evaluation possible for his PTSD has been assigned since that date and no further discussion of the evidence for the period between that date and January 9, 2012, nor the new criteria, is necessary.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Moreover, the Board notes that there are no periods of hospitalization for the Veteran's psychiatric symptomatology associated with his PTSD throughout the appeal period.  Finally, the Board notes that the Veteran's interference with employment is specifically contemplated in the assigned disability evaluations assigned in this case.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Earlier Effective Date Claims for TDIU and DEA Benefits

Unless specifically provided otherwise, the effective date of an award of compensation based on a claim, which has been reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011). 

The Board concedes that, given the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), a claim of TDIU is part and parcel of a claim for increase; thus, the Board must look at the entire appeal period and award an effective date on the basis of when the Veteran was entitled to that benefit.  

In this case, the Board finds that the earliest possible date on which the Veteran was entitled to get a TDIU on the basis of his PTSD precluding him from gainful employment would be the date that he was awarded the 70 percent evaluation, as such date represents the first date that the Veteran would have qualified for that benefit on a schedular basis.  See 38 C.F.R. § 4.16(a).  Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the earliest date on which an award of TDIU can be assigned is November 6, 1996-the date on which the Board assigned a 70 percent evaluation under the new criteria for assessing PTSD discussed above.  See 38 C.F.R. §§ 3.400; 4.16.

Likewise, for the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

In this case, the first such date on which the Veteran had a permanent and total service-connected disability would be the date on which he was awarded TDIU-November 6, 1996; thus, the Board assigns basic eligibility for DEA benefits as of that date.  See Id.


ORDER

A 50 percent evaluation, but no higher, for PTSD is granted for the period from April 24, 1989 to November 5, 1996, subject to the regulations controlling payment of monetary benefits.

A 70 percent evaluation, but no higher, for PTSD is granted for the period from November 6, 1996 to September 7, 2004, subject to the regulations controlling payment of monetary benefits.

A 100 percent evaluation for PTSD is granted, beginning September 8, 2004, subject to the regulations controlling payment of monetary benefits.

An effective date of November 6, 1996 is granted for the award of TDIU.

An effective date of November 6, 1996 is granted for the award of eligibility to DEA benefits under 38 U.S.C.A. Chapter 35.




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


